Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on January 27, 2022 has been considered.

Quayle Action

This application is in condition for allowance except for the following formal matters: 
Specification

The disclosure is objected to because of the following informalities: amendments to the specification, filed on August 4, 2021, November 24, 2020, and January 27, 2022 have not been entered because paragraphs 0046, 0082, and 0099 are incorrect paragraph numbers. They are not paragraph numbers from the instant specification, as filed.
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chou et al. (CN 104757976) discloses a human gait analysis system based on multi-sensor fusion comprising obtaining the initial gesture and the initial gesture of human body comprises human body original standing state of pitch, rolling angle and yaw angle, according to initial posture of human body sensor coordinate system and floor coordinate system obtaining the deviation amount, using the deviation amount correction from said sensor coordinate system conversion to floor coordinate system and rotation matrix, as to pitch, roll angle and yaw angle for compensation, obtaining the gait of human body from static stop standing state to running state and switching start time, from the start time and start using Kalman filter” (Claims).
However, Chou et al. does not disclose “processing the acceleration signals and the rate of turns signals for the plurality of IMUs in a tilt Kalman filter to generate a pitch angle and a roll angle for each of the plurality of body segments; processing the pitch angle and the roll angle from the tilt Kalman filter and from a rotation matrix for each of the root and end segments of the plurality of body segments in a localization Kalman filter to generate a position vector for each localization point; processing the pitch angle and the roll angle for each of the plurality of body segments … from the tilt Kalman filter 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).